  Case 2:20-cv-00974-GRB-AKT Document 36 Filed 08/28/20 Page 1 of 2 PageID #: 149




Attorneys at Law


Kenneth W. DiGia
t 212.351.4610
f 212.878.8600
KDiGia@ebglaw.com

                                                                           August 28, 2020

    VIA ECF
    Honorable Gary R. Brown
    United States District Judge
    Eastern District of New York
    100 Federal Plaza
    Central Islip, NY 11722

              Re:      Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
                       2:20-cv-00974-GRB-AKT (E.D.N.Y.)

    Dear Judge Brown:
           This Firm represents Defendant Unisys Corporation in the referenced matter. We write on
    behalf of all Defendants to request an extension of time to September 11, 2020 for Defendants to
    submit their reply brief in further support of their motions to dismiss Plaintiffs’ First Amended
    Complaint (and to file all papers related to the motion) in the referenced matter. We have conferred
    with counsel for Plaintiffs who consents to this request.

            Pursuant to the July 15, 2020 conference with the Court, Defendants’ motions to dismiss
    were due August 5, Plaintiffs’ opposition was due August 26, and Defendants’ reply (and the filing
    of all papers) is due September 2. [DE No. 35.] Defendants served their motions on August 5.
    Since the issue raised is identical for all Defendants, Unisys, HP Inc. and Hewlett Packard
    Enterprise Company made a joint submission as a convenience to the Court, rather than having
    two separate submissions. On August 26, Plaintiffs served their opposition to Defendants’ motion.

             Defendants respectfully request an extension to September 11 to serve their reply and to
    file all papers. This additional time is needed to fully address the issues raised by Plaintiffs in their
    opposition, and to allow Defendants time to coordinate among Defendants’ counsel to draft and
    submit one reply. In addition, as noted above, Plaintiffs consent to this extension.




             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Case 2:20-cv-00974-GRB-AKT Document 36 Filed 08/28/20 Page 2 of 2 PageID #: 150


 Honorable Gary R. Brown
 August 28, 2020
 Page 2




       Thank you for Your Honor’s consideration.

                                                   Respectfully submitted,

                                                   /s/ Kenneth W. DiGia

                                                   Kenneth W. DiGia




 cc: All Counsel of Record (VIA ECF)
